Citation Nr: 0830523	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  92-08 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Northport, 
New York


THE ISSUE

Entitlement to restoration of fee basis outpatient medical 
care.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.          

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a    July 1991 determination of the VA Medical 
Center (VAMC) in Northport,           New York, which 
resulted in termination of the veteran's authorization for 
fee basis outpatient treatment from private sources for a 
service-connected right eye disability. The veteran appealed 
for restoration of fee basis outpatient care.  

A hearing was held before RO personnel in April 1992. In 
February 1993, the veteran testified during a hearing before 
a Veterans Law Judge (VLJ) of the Board then considering and 
deciding his case. Transcripts of the proceedings are of 
record. 

In an April 1993 decision, the Board dismissed the veteran's 
appeal, finding that it had no appellate jurisdiction over 
fee basis determinations. The veteran appealed to the U. S. 
Court of Appeals for Veterans Claims (Court). In an October 
1994 decision, the Court vacated and remanded the Board's 
decision. The Board's  March 1996 decision again dismissed 
the veteran's appeal. In an October 1998 Order the Court 
reversed and remanded the March 1996 Board decision. The 
Order was issued in view of a precedent case decision holding 
that a determination as to whether an appellant satisfied the 
eligibility requirements for fee-basis was a matter 
reviewable by the Board. Meakin v. West, 11 Vet. App. 183, 
187 (1998). The Board remanded the case in September 1999 for 
further action by the VAMC.

In a May 2001 decision, the Board denied the merits of the 
claim for restoration of fee basis outpatient medical care. 
The veteran again appealed to the Court. A June 2003 Court 
decision vacated and remanded the last Board decision. Most 
recently, in March 2004, the Board remanded the case for 
further development.

For the reasons indicated below, the appeal is again REMANDED 
to the VAMC. VA will notify the veteran if further action is 
required.


REMAND

The veteran previously offered testimony before a Veterans 
Law Judge of the Board in February 1993 pertaining to the 
matter currently on appeal. Since that time            the 
judge who presided over that hearing has retired from the 
Board. VA law provides that the VLJ who conducted the hearing 
shall participate in the final determination of the claim on 
appeal. See 38 C.F.R. § 20.707 (2007).

Through correspondence sent to the veteran in August 2008, 
the Board informed him of the opportunity to attend another 
hearing before the VLJ deciding this case. He requested a 
hearing before a VLJ of the Board to be held at the local 
Regional Office (RO) (i.e., a Travel Board hearing). Hence, 
the requested hearing must be scheduled prior to issuance of 
a decision in this matter.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at the 
RO in New York, New York before a Veterans 
Law Judge at the earliest opportunity, and 
notify him of the date, time and location 
of this hearing. Place a copy of this 
letter in the claims file. If, for 
whatever reason, he changes his mind and 
withdraws his request for this hearing or 
does not appear for it on the date 
scheduled, also document this in the 
claims file.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON THE NEXT PAGE)




This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




